DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 11/28/21 has been considered by the examiner.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Specification
4.	The disclosure is objected to because of the following informalities: on line 2 of paragraph [0023], "drain terminal D11" should be changed to --collector terminal C11-- and on line 3 of this paragraph, "collector terminal C12" should be changed to --drain terminal D12--. In paragraph [0024], lines 4-5, "These freewheeling diodes may function as freewheeling diodes" should be changed to --This freewheeling diode may function as a freewheeling diode--. On the penultimate line of paragraph [0046], the word 
--current-- should be inserted after "thus".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 4, 7, 11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, it makes no sense to recite that the time difference is a negative value, i.e., a time difference can only be a positive value or zero, i.e., if the switching occurs simultaneously than the time difference is equal to zero, whereas if one of the two semiconductor switching devices switches before the other than the time difference is equal to a positive value.
Claims 7, 11 and 16 are indefinite due to their dependencies on claim 4.


Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 3, 4, 6, 7, 10, 11, 15, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al, U.S. Patent No. 9,722,581.
As to claim 3, Zhao et al discloses, in figure 2A,
a switching apparatus, comprising:
a first semiconductor switching device (one or more of the IGBT transistors which receive control inputs S2, S3, etc) of IGBT and a second semiconductor switching device (the transistor which receives control input S1, see column 8, lines 29-36, of Zhao et al which indicates that this transistor can be a JFET or MOSFET) of a different type from IGBT, which are electrically connected in parallel; and
a control unit (the unillustrated control unit which outputs control signals S1, S2, S3 etc) configured to control the first semiconductor switching device and the second semiconductor switching device,
                        wherein the control unit is configured to make a time difference between the first semiconductor switching device being switched and the second semiconductor switching device being switched smaller in a case of turn-on that in a case of turn-off (note figure 3B of Zhao et al which shows that S'1 is the control input for the above-noted MOSFET and that S2 and S3 are the control inputs for two of the IGBTs, and note that the rising edges of S1', S2 and S3 are all simultaneous or almost simultaneous, i.e., during the turn on of these three transistors, whereas the falling edges of S2 and S3 are clearly earlier in time then the falling edge of S'1, i.e., during the turn off of these three transistors).
As to claim 4, note that the time difference either zero or a negative value (to the extent understood, note the indefiniteness rejection of claim 4 above) during turn-on.
As to claims 6 and 7, note that the time difference during turn off is a positive value, i.e., because the falling edges of S2 and S3 are clearly earlier in time than the falling edge of S'1, as noted above.
As to claims 10 and 11, again note that the transistor receiving control input S1 or S'1 can be a MOSFET as indicated at column 8, lines 29-36, of Zhao et al.
As to claims 15 and 16, note that Zhao et al indicates that the above-noted MOSFET can be a wide bandgap transistor.
 	As to claim 20, this claim is rejected using the same analysis as set forth above with regard to claim 3.

7.	Claims 3, 4, 6, 7, 10, 11 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinichi et al, JP 4-354156.
As to claim 3, Shinichi et al discloses, in figures 2, 5, 8 and 10,
a switching apparatus, comprising:
a first semiconductor switching device (21 in figure 2, 51 in figure 5, 81 in figure 8 and 111 in figure 10) of IGBT and a second semiconductor switching device (23 in figure 2, 52 in figure 5, 82 in figure 8 and 112 in figure 10) of a different type from IGBT, which are electrically connected in parallel; and
a control unit (the unillustrated control unit which outputs control signals (G1 and G2 in figure 2, G3 in figure 5, G4 in figure 8 and G5 in figure 10) configured to control the first semiconductor switching device and the second semiconductor switching device,
                             wherein the control unit is configured to make a time difference between the first semiconductor switching device being switched and the second semiconductor switching device being switched smaller in a case of turn-on that in a case of turn-off (note the gate voltage waveforms shown in figure 3 (d) and (e) of Shinichi et al which correspond, respectively, to the gate inputs of the MOSFET and IGBT, and also note that the rising portions of these gate input signals, i.e., the turn on portions, are closer in time than the falling portions thereof, thereby meeting be limitation on the last four lines of claim 3). 
As to claim 4, note that the time difference either zero or a negative value (to the extent understood, note the indefiniteness rejection of claim 4 above) during turn-on.
As to claims 6 and 7, note that the time difference during turn off is a positive value, i.e., because the falling edge in figure 3(e) of the  IGBT is clearly earlier in time than the falling edge in figure 3 (d) , as noted above.
As to claims 10 and 11, note that transistors 23, 52, 82 and 112 in figures 2, 5, 8 and 10, respectively, are MOSFETs.
 	As to claim 20, this claim is rejected using the same analysis as set forth above with regard to claim 3.


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 5, 8, 9, 12-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al, supra.
All of the limitations of these claims are anticipated by Zhao et al as indicated in the anticipation rejection above, except for the limitation in claim 1 that the maximum rated current of the second semiconductor switching device (i.e., the MOSFET) is greater than the maximum rated current of the first semiconductor switch (i.e., the IGBT). Such would have been obvious, however, to one of ordinary skill in the art who would have easily recognized that Zhao et al’s MOSFET is formed as a wide bandgap transistor because it needs to pass a relatively large current compared to the smaller amount of current that the parallel connected IGBTs will pass, i.e., because it is only a single transistor it must be able to pass relatively higher levels of current, whereas the IGBT transistors can obviously be made smaller because there are a plurality of them in parallel.

9.	Claims 1, 2, 5, 8, 9, 12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shinichi et al, supra, in view of Tanaka et al, USP 9,106,156.
All of the limitations of these claims are anticipated by Shinichi et al as indicated in the anticipation rejection above, except for the limitation in claim 1 that the maximum rated current of the second semiconductor switching device (i.e., the MOSFET) is greater than the maximum rated current of the first semiconductor switch (i.e., the IGBT). Such would have been obvious, however, to one of ordinary skill in the art in view of Tanaka et al's disclosure at column 1, lines 16-36, where Tanaka et al discusses the parallel connected IGBT and MOSFET circuits of Shinichi et al and indicates that the MOSFET will pass all of the current by itself at the initial turn on switching time. Any person having ordinary skill in the art would have easily recognized from this disclosure by Tanaka et al that the maximum rated current of the MOSFET should obviously be set higher than that of the IGBT, the reason being that it the MOSFET which must pass all of the current by itself during the initial turn on time, compared to the IGBT which will share the total current with the MOSFET when it gets turned on following the turn on of the MOSFET.

10.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shinichi et al, supra, in view of Tanaka et al, supra, and further in view of Zhao et al, supra.
Although Shinichi et al as modified by Tanaka et al does not indicate that the MOSFET is a wide bandgap transistor, such would have been obvious to one of ordinary skill in the art, the reason being that it was old and well-known in the art before the effective filing date of applicant's invention that MOSFETs which are required to pass high currents are typically formed as wide bandgap transistors, one example of this being disclosed by Zhao et al, supra, in a similar type circuit as that of Shinichi et al, i.e., an IGBT in parallel with a MOSFET (in Zhao et al's figure 2A, note that the transistor which receives control signal S1 at its gate terminal can be a wide bandgap transistor, as noted above).  

11.	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shinichi et al, supra, in view of Zhao et al, supra.
Although Shinichi et al does not indicate that the MOSFET is a wide bandgap transistor, such would have been obvious to one of ordinary skill in the art, the reason being that it was old and well-known in the art before the effective filing date of applicant's invention that MOSFETs which are required to pass high currents are typically formed as wide bandgap transistors, one example of this being disclosed by Zhao et al, supra (note the MOSFET which receives control signal S1 at its gate terminal).  

Prior Art Not Relied Upon
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note also figure 4 of Van Brunt et al, which shows another example of a parallel connection of an IGBT 28 and a MOSFET 30, and note column 10, lines 9-19, of this reference which indicates that the MOSFET 30 goes into reverse conduction mode (the on state of the MOSFET) prior to the IGBT going into its forward conduction mode (the on state of the IGBT).

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        August 11, 2022